Case: 15-41331      Document: 00513675597         Page: 1    Date Filed: 09/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 15-41331                         FILED
                                  Summary Calendar               September 13, 2016
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IGNACIO ENGUNZO LOPEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:15-CR-657-1


Before HIGGINBOTHAM, PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ignacio Engunzo
Lopez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Lopez has filed a response in which he moves for leave to
proceed pro se on appeal. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Lopez’s response. We concur


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41331    Document: 00513675597    Page: 2   Date Filed: 09/13/2016


                                No. 15-41331

with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. The motion to proceed pro se
on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                      2